DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a set of rules to track team results of events. Specifically, the rules comprise “obtaining the results of a first event”, “waiting for an interval of time to pass”, “obtaining the results of a second event” and making certain attachments based on whether a “team won” an “event”, which is grouped under Certain Methods of Organizing Human Activity, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 
Under Step 2A: Prong Two of the 2019 PEG, additional limitation(s) or a combination of additional elements are evaluated to determine if those elements integrate the judicial exception into a practical application of the exception. 
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Here, the Abstract idea is not integrated into a practical application. The rules to the card game are applied using general gaming technology as opposed to a particular machine. There is no improvement to any functioning of computer technology. No transformation or reduction of a particular article occurs.  The tracking rules are generally linked to even record keeping technology elements. Regarding the game related printed matter, printed matter generally falls outside the scope of patent-eligible subject matter under § 101. See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). 

3.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - elongate member with attachable token(s) and attachable plurality of beads
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the tracking instructions because they are conventional and widely prevalent in the gaming art.  The question of whether certain claim limitations represent well-understood, routine and conventional is a question of fact.  See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  Examiner takes OFFICIAL NOTICE that vintage Billiards scoring beads kits are old and well known in the game/event tracking art. These scoring bead kits comprise each of the additional elements set forth above. Regarding the printed matter under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  Lastly, the recitation of different shaped beads (claim 9) constitutes insignificant post solution activity. There are numerous manners in distinguishing beads, including using different colors, which the well-known Billiards scoring bead tracking kits use. Supplemental to this, OFFICIAL NOTICE is also taken that game score counters are well known to utilize different sized scoring beads to make visual distinctions to the user. 
Thus, claims 1-10 and20 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  

Allowable Subject Matter
4.	Claims 13-19 are allowed.
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Compton (US Pub. No. 2010/0184007), Charles (US Pub. No. 2007/0059673), Detlefsen et al. (US Pat. No. 1,567,021), Baker (US Pat. No. 4,210,093), Grant (US Pub. No. 2001/0043664), Lazor (US Pub. No. 2005/0166636), Myers (US Pub. No. 2007/0131753), Spaulding (US Pub. No. 2008/0148626), Sanchez (US Pub. No. 2014/0185416), Shad et al. (US Pub. No. 4,912,307), Fouzailov (US Pub. No. 2007/0261441). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711